                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                            EXHIBIT 28
                         Robert Willis Deposition Transcript




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 9 Document 50-31
 BROWN & JONES REPORTING, INC.

                        UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF WISCONSIN

    --------------------------------------------------------

     ESTATE OF SYLVILLE SMITH,

                         Plaintiff,

                                            Civil Action No. 17-cv-0862
            -vs-

     CITY OF MILWAUKEE and
     DOMINIQUE HEAGGAN-BROWN,

                         Defendants.

    --------------------------------------------------------



                         Examination of ROBERT C. WILLIS, taken at

    the instance of Plaintiff, under and pursuant to the

    Federal Rules of Civil Procedure, before KATHLEEN E.

    CARTER, a Certified Realtime Reporter, Registered Merit

    Reporter and Notary Public in and for the State of

    Wisconsin, at City of Milwaukee, Office of City

    Attorney, 841 North Broadway, Room 716, Milwaukee,

    Wisconsin, on Tuesday, May 28, 2019, commencing

    at 10:29 a.m. and concluding at 4:33 p.m.




                             1RUWK :DWHU6WUHHW 6XLWH 0
                                   0LOZDXNHH :,
Case 2:17-cv-00862-LA    Filed 06/14/19  
                                             Page 2 of 9 Document    50-31
                                         
                          ROBERT C. WILLIS, 05/28/2019                 2


 1                            A P P E A R A N C E S

 2       LOEVY & LOEVY, by
         MS. DANIELLE HAMILTON,
 3       311 North Aberdeen Street, 3rd Floor,
         Chicago, Illinois 60607,
 4       312.243.5900,
         hamilton@loevy.com,
 5       appeared on behalf of the Plaintiff.

 6       CITY OF MILWAUKEE, OFFICE OF CITY ATTORNEY, by
         MR. JAN A. SMOKOWICZ,
 7       200 East Wells Street,
         City Hall, Room 800,
 8       Milwaukee, Wisconsin 53202-3551,
         414.286.8014,
 9       jsmoko@milwaukee.gov,
         appeared on behalf of the Defendants.
10

11
                                     * * * * *
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                         BROWN & JONES REPORTING, INC.
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 9 Document 50-31
                                     414-224-9533
                          ROBERT C. WILLIS, 05/28/2019                   3


 1                                   I N D E X

 2
         Examination:                                                  Page
 3
         By Ms. Hamilton....................................             4
 4

 5       Exhibits       Identified:                                    Page

 6       Exhibit 1 - Contract for Expert Services Between
                     the City of Milwaukee and Robert C.
 7                   Willis.................................            13
         Exhibit 2 - Mr. Willis's Report Dated March 4,
 8                   2019...................................            16
         Exhibit 3 - Mr. Willis's Invoices..................            19
 9       Exhibit 4 - Professional Biography Of Robert C.
                     Willis.................................            71
10       Exhibit 5 - Series Of Photo Stills Titled "Frame
                     By Frame"..............................           144
11       Exhibit 6 - Mr. Willis's Report In Pekrun v.
                     Puente And The City Of Milwaukee.......           151
12

13       Disposition Of Original Exhibit/s:
         Attached To Original Transcript
14

15

16       Requests:                                              Page Line

17       By Ms. Hamilton - Copy Of The $3,000 Invoice
                           Sent To The City Of
18                         Milwaukee By Mr. Willis.....           21    21

19

20

21

22

23

24

25



                         BROWN & JONES REPORTING, INC.
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 9 Document 50-31
                                     414-224-9533
                                  ROBERT C. WILLIS, 05/28/2019                 4


         1                         TRANSCRIPT OF PROCEEDINGS

         2                             ROBERT C. WILLIS, called as a witness

         3             herein, having been first duly sworn on oath, was

10:02    4             examined and testified as follows:

10:29    5                                 EXAMINATION

10:29    6       BY MS. HAMILTON:

10:29    7       Q     Good morning.     Can you please state and spell your

10:29    8             name for the record.

10:29    9       A     My name is Robert Charles Willis.        Robert,

10:29   10             conventional spelling, Charles, conventional

10:29   11             spelling, Willis, W-I-L-L-I-S.

10:29   12       Q     And, Mr. Willis, how many times have you been

10:29   13             deposed?

10:29   14       A     I've been doing expert witness work for about 25

10:29   15             years and more, so I'm going to guess in the range

10:29   16             of 75 to a hundred times.       It could be more or

10:29   17             less.    I'm just guessing.

10:29   18       Q     Okay.

10:29   19       A     Quite a bit.

10:29   20       Q     Great.    So I won't go over the rules, then.

10:29   21       A     If you like, but I'm pretty -- pretty aware of

10:29   22             them, and I violate them regularly, so you can jump

10:29   23             at me if I do.

10:29   24       Q     Will do.    I'll hold you to that.

10:29   25                         Do you have any medical conditions that



                                 BROWN & JONES REPORTING, INC.
             Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 9 Document 50-31
                                             414-224-9533
                                  ROBERT C. WILLIS, 05/28/2019                 90


12:27    1             would teach the subject if no one else could, but

12:27    2             my preferences were to teach firearms, defensive

12:27    3             tactics, driving, professional communication

12:27    4             skills, ethics, report writing, testifying in

12:27    5             court, the real hands-on type subjects, but I would

12:27    6             teach the others as well.

12:28    7       Q     Why did you retire as a full-time instructor for --

12:28    8       A     Had to.     I looked at the numbers.     I'm a member of

12:28    9             the Wisconsin Retirement System, and I really had

12:28   10             not considered it, but I looked at the numbers, and

12:28   11             the numbers told me that I was going to lose a

12:28   12             substantial amount of money if I kept working.

12:28   13                          For instance, if I were to work one extra

12:28   14             year -- let's say I retired in 2016 -- that would

12:28   15             give me $100 extra per month on my pension, but I

12:28   16             would have lost close to $53,000 by not having

12:28   17             retired in 2015.     In other words, I would never

12:28   18             make that money up, and it would even have even

12:28   19             gotten worse had I worked an extra two years.

12:28   20                          So consequently it -- it was an economic

12:28   21             decision.    It was, you know, if I want to teach, I

12:28   22             can still do so, but I can do it as an adjunct or

12:28   23             as a consultant.

12:28   24                          But the numbers, the pension numbers,

12:28   25             told me I just could not economically afford not to



                                 BROWN & JONES REPORTING, INC.
             Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 9 Document 50-31
                                             414-224-9533
                                  ROBERT C. WILLIS, 05/28/2019                 160


02:57    1             capable of recording 30 seconds of action prior to

02:57    2             activation."     That -- "The 'buffered' 30 seconds is

02:57    3             video on" -- "is video only, not audio.         These

02:57    4             on-body cameras were mounted on shoulder mounts,

02:57    5             near the base of the right side of the necks of

02:57    6             each officer.     These cameras are state-of-the-art

02:57    7             but are subject to limitation."

02:57    8       Q     Okay.    My question there is if Heaggan-Brown turned

02:57    9             on the body camera immediately, then how come there

02:58   10             are 30 seconds in which there's no audio?

02:58   11       A     I think I just explained that in that paragraph.

02:58   12             What happens is the camera is always on, but it's

02:58   13             not always saving that recording.        It's called

02:58   14             buffering.    The last 30 seconds is always

02:58   15             available.

02:58   16                          So, for example, if I'm sitting in a

02:58   17             squad car, and I don't have my camera on, and a car

02:58   18             goes through a red light in front of me, and I go,

02:58   19             "Oh, I better put my camera on," it's going to

02:58   20             capture what happened 30 seconds ago, so I will

02:58   21             actually capture that car going through that red

02:58   22             light.

02:58   23                          If that weren't the case, I could put my

02:58   24             camera on but would not have captured the car going

02:58   25             through that red light.       So there is 30 seconds.



                                 BROWN & JONES REPORTING, INC.
             Case 2:17-cv-00862-LA Filed 06/14/19 Page 7 of 9 Document 50-31
                                             414-224-9533
                                  ROBERT C. WILLIS, 05/28/2019                 161


02:58    1                         Now, the limitations of the technology is

02:58    2             that that 30 seconds is video only, not audio.

02:58    3             Different versions of this Axon have different

02:58    4             buffering time frames.      Some buffer only 20

02:58    5             seconds, some buffer 30 seconds.

02:58    6                         This iteration of this Axon buffered 30

02:59    7             seconds before audio went on.        So the officer has

02:59    8             nothing to do with that.       When the camera's turned

02:59    9             on, it's going to record for 30 seconds video only,

02:59   10             and after 30 seconds the audio will kick in as the

02:59   11             video continues.     That's just the design of the

02:59   12             camera.

02:59   13       Q     Yes, but, in your understanding of the facts,

02:59   14             Heaggan-Brown turned on the video camera as soon as

02:59   15             he exited the vehicle; is that correct?

02:59   16       A     Well, actually we have scenes of Heaggan-Brown

02:59   17             inside the vehicle, no audio but video, so it was

02:59   18             just prior to his exiting he had turned the camera

02:59   19             on.   So obviously he put the car in park, maybe he

02:59   20             turned the car off -- I'm not sure, I don't

02:59   21             recall -- and he may have gotten on the radio, but

02:59   22             somewhere in there he also turned on his camera

02:59   23             because it was operating while still inside the

02:59   24             squad and as he was getting out, and 30 seconds

02:59   25             later this event was pretty much over.



                                 BROWN & JONES REPORTING, INC.
             Case 2:17-cv-00862-LA Filed 06/14/19 Page 8 of 9 Document 50-31
                                             414-224-9533
                                  ROBERT C. WILLIS, 05/28/2019                  202


03:52    1             they're listed in the appendix to the study done by

03:52    2             Force Science.     Other studies have been done on the

03:52    3             phenomena of continued fire.

03:52    4       Q     Okay.   And is it your opinion in this case that

03:52    5             Heaggan-Brown made two conscious separate shots?

03:52    6       A     Well, it was his opinion.

03:52    7       Q     Is it your opinion?

03:52    8       A     Not -- it was -- to me it was a possibility.            To me

03:53    9             there were other things that may have come into

03:53   10             play, and it may not have been two separate

03:53   11             conscious decisions.

03:53   12                         I'm -- I'm okay both ways.       All right?

03:53   13             If it was a conscious decision on his part to fire

03:53   14             Round No. 2, I believe that was justified.          If it

03:53   15             wasn't, if it was a continuous process -- and a

03:53   16             continuous process doesn't mean continual rounds.

03:53   17             If it was a continuous moving dynamic activity, to

03:53   18             me that's a continuous process, there was a start

03:53   19             decision and eventually there was a stop decision.

03:53   20                         Studies, especially that one about the

03:53   21             start and stop decision, have told us that hard

03:53   22             enough as the start decision is to make, the

03:53   23             decision to stop is even more difficult.          It's some

03:53   24             very overt observable action must take place to

03:53   25             turn that survival instinct off when that is what



                                 BROWN & JONES REPORTING, INC.
             Case 2:17-cv-00862-LA Filed 06/14/19 Page 9 of 9 Document 50-31
                                             414-224-9533
